Archer, Judge,
delivered the opinion of the court.
The petition of Bruce to the chancellor for his summary interposition in dissolving the injunction obtained by the complainant in September, 1824, in Charles county court, is founded on the allegation, that the complainant’s equities, as presented by his bill, were identical with those alleged. in a bill by the same complainant against the same defendant, on which an injunction was obtained on the January preceding, in the Chancery court, and which had been dissolved in that court, in the month of July, 1824; and that the second injunction was obtained without disclosing to the Charles county court, the proceedings had in the Chancery court.
Cases undoubtedly, may often occur, where parties availing themselves of the concurrent power of the county courts in equity proceedings, may for purposes of vexation and delay, being frustrated in the one tribunal, resort to the powers of the othér; and by failing to disclose such proceedings as may have been had, obtain by gross abuse of the process and powers of the court, relief in the preventing and restraining power of the court.. And when such a case occurs, it is a salutary practice, to apply in a summary manner the powers of the court, to. relieve the parties from such vexatious proceeding; and to disabuse the court, in being for an instant, the instrument of oppression. And the question submitted is, whether the case before us be one of that description.
The bill of January, 1824, rested solely upon the allegation, that the negro claimed her freedom, not pretending that *219she had been deprived of her property or in any manner disturbed in the enjoyment of it, and sought an inquiry into the consideration of the note, and a perpetual injunction.
The bill of September, 1824, alleges a sale of the negro with knowledge of her claim to freedom; and avers knowledge of such claim also in the assignee of the single bill; avers the pendency of a petition for freedom by the negro, and prays a temporary injunction until the right to freedom shall be determined on the petition, which had been filed in September, 1824.
Whether the second bill presents indisputably and clearly a case for the equitable interposition of a court of equity, it is not perhaps necessary to inquire; the question to be decided, being, whether the case made by the first, and by the second bills, are identical. Between the dismissal of the first bill, and the institution of the second, a litigation had commenced in a court of common law, which in its event might deprive the complainant of the negro. This, together with the averment of knowledge on the part of the seller and the assignee of these claims, furnish the groundwork of the second bill. For any thing which appeared in the first bill, the complainant might never have been in any manner disturbed in the possession of the negro. They were claims set up, but not sought to be enforced, and might never be attempted to be enforced in the proper tribunals.
In this view of the case it strikes us, that the equities of the two bills are different, and that the injunction should not have been dissolved without answer, or at all events, without notice to the complainants.
The fact too, that this bill has been suffered to remain for a period of thirteen years without answer, all the while the injunction remaining in full force, while from the course of practice in the common law courts, the petition for freedom must have long since been decided, are circumstances which we think ought to induce a court of equity to require an answer from the defendant, and listen with no favourable ear to an application for the intervention of its summary powers, *220when, if it were true, that the petitioner had been adjudged to be a slave, an answer of that fact would have at once procured a dissolution of the injunction; while, if on the other hand, the petitioner had been some ten or twelve years since adjudged to be free, the causes for the absence of an answer would be easily furnished, and the application, now on appeal before us, satisfactorily accounted for. The order of the chancellor dissolving the injunction in this case, will be reversed with costs, and the cause be remanded to the Chancery court for further proceedings.
order reversed.